Citation Nr: 9918921	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hearing loss.

2.  Entitlement to service connection for a disability 
manifested by depression with anxiety.

3.  Entitlement to service connection for a disability 
manifested by arthralgias.

4.  Entitlement to service connection for a disability 
manifested by night sweats.

5.  Entitlement to service connection for a disability 
manifested by headaches.

6.  Entitlement to service connection for a disability 
manifested by lumps in the breasts.

7.  Entitlement to service connection for a disability 
manifested by memory loss.

8.  Entitlement to service connection for a right eye growth.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1983 to 
October 1992.  She served on active duty in the Southwest 
Asia Theater of Operations during the Persian Gulf War from 
January to May 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs Regional 
Office (VARO).

The Board notes that this case was remanded in April 1998 to 
provide the appellant with another opportunity to provide 
private treatment records, or to enable the VA to obtain 
those records reported to exist on her behalf.  Pursuant to 
that remand decision, VARO requested in June 1998 that the 
appellant provide an authorization for release of medical 
records with a corrected address for her physician.  No 
response was received.  The duty to assist claimants in the 
development of their claims is not a one-way street; but 
rather, claimants are expected to comply with reasonable 
requests for information.  See Wood v. Derwinski, 1 Vet.App. 
190 (1991).  As the appellant did not comply with the VA's 
reasonable request for information, the Board believes that 
any additional requests would be futile and, therefore, this 
case is ready for appellate review.


FINDINGS OF FACT

1.  The appellant has failed to present objective indications 
of chronic disability manifested by hearing loss, arthralgias 
(neck, shoulders, hands, elbows, knees, and feet), night 
sweats, lump(s) of the breast(s), depression with anxiety, 
and memory loss.  Also, competent medical evidence has not 
been presented showing a hearing loss disability as defined 
by VA law, or a current disability manifested by night 
sweats, lumps in the breasts, depression with anxiety, and 
memory loss.

2.  The appellant has failed to present objective indications 
of chronic undiagnosed disability manifested by headaches; 
Persian Gulf Registry examination reflects a diagnosis of 
sinusitis, per x-ray.

3.  Joint pain of the spine were diagnosed in August 1994 as 
possible cervical muscle strain, with normal current 
examination, moderate chronic lumbar strain, and possible 
minor kyphosis of T12-L2.  Arthralgia of the neck and back is 
not undiagnosed.

4.  Competent medical evidence has not been presented showing 
a nexus, or link, between the appellant's period of service 
and her post service diagnoses of possible strain of the 
cervical muscles, moderate chronic lumbar strain, and 
possible moderate kyphosis of T12-L2.

5.  Competent evidence has not been presented showing a right 
eye growth.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
disability manifested by hearing loss has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

2.  A well grounded claim for service connection for a 
disability manifested by depression with anxiety has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

3.  A well grounded claim for service connection for a 
disability manifested by arthralgias has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

4.  A well grounded claim for service connection for a 
disability manifested by night sweats has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

5.  A well grounded claim for service connection for a 
disability manifested by headaches has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

6.  A well grounded claim for service connection for a 
disability manifested by lumps in the breasts has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

7.  A well grounded claim for service connection for a 
disability manifested by memory loss has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

8.  A well grounded claim for service connection for a 
disability manifested by a right eye growth has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from December 1983 to 
October 1992.  She served on active duty in the Southwest 
Asia Theater of Operations during the Persian Gulf War from 
January to May 1991.
Service medical records reflect that, on report of 
examination dated December 1983, there were findings for a 
somewhat "lumpy" left breast, without any definite masses.  
Records reflect that, in July 1985, an exploratory laparotomy 
with a right salpingectomy was performed due to right ectopic 
pregnancy.  A "Report of History" dated December 1990 
reflects complaints frequent colds, hyperreactive bowels when 
under stress, broken bones with no sequelae, and carsickness.  
Treatment records show that the appellant was seen for 
complaints of a lump in her right breast of 2 days duration 
in December 1991.  Examination revealed a 0.3-millimeter 
fluid filled, mobile node in the right axilla, but breast 
exam was within normal limits.  The assessment was lymph node 
of right axilla, within normal limits.  In March 1991, she 
was seen for fever, chills, and sweats with sinus problems, 
assessed as an upper respiratory infection.  She was seen for 
complaints of left shoulder pain and spasms related to a 
lifting injury also in March 1991.  Motrin and Flexeril were 
prescribed.  She was seen for abdominal pain in March 1991.  
A pelvic ultrasound was normal.  It was noted that she had an 
ectopic pregnancy in 1985.  The assessment was salpingitis.  
The appellant was seen for complaints of burning left 
shoulder pain, with negative objective findings, in April 
1991.  Also, in April 1991, the appellant was seen for 
complaints of thumb joint pain  and swelling; it was noted 
that a hydraulic jack fell 2 weeks earlier on the thumb.  The 
assessment was right thumb contusion.  She was later seen for 
left shoulder tenderness and spasms, assessed as overuse and 
spasms.  This was treated with Flexeril, but treatment was 
subsequently discontinued due to complaints of nausea and 
extreme fatigue related to use of Flexeril.  In April 1991, a 
reference audiogram was conducted.  The pure tone thresholds, 
in decibels, at 500, 1000, 2000, 3000, 4000 and 6000 Hertz 
were as follows:  5, 0, 0, 0, 10, and 10 on the right side, 
and 5, 0, 0, 0, 5, and 20 on the left side.

In May 1994, the appellant filed a claim for service 
connection for nerves, loss of hair, weight loss, night 
sweats, joint swelling of the hands, knees, and shoulders, 
memory loss, spur on the spine, a stiff neck and headaches.  
She did not list the dates of onset or identify any prior 
medical care for these claimed disorders.

In April 1994, the appellant submitted a statement, wherein 
she wrote that "this is an informal claim for 100% service 
connected disabilities for disabilities incurred while 
serving in support of operation Desert Storm in S.W.A. from 
910112-910503."  Subsequently, the appellant submitted 
numerous statements claiming she had an undiagnosed 
disability or disabilities manifested by fever, muscle 
spasms, diarrhea, breathing problems, etc.

A VA cervical spine x-ray study dated April 1994 reflects a 
normal cervical spine with probable mild cervical spasms.  VA 
outpatient treatment note dated April 1994 reflects 
complaints of left shoulder pain with radiation.  The 
diagnostic impression was degenerative joint disease.

In June 1994, private medical records were received from 
Doctors Hospital, which reflect that, in October 1992, the 
appellant was to be evaluated to rule out hyperthyroidism.  
In November 1992, hyperthyroidism was diagnosed.

A Persian Gulf Registry examination was conducted in July 
1994.  By history, the appellant developed a severe urinary 
tract infection  and pelvic inflammatory disease while in the 
Persian Gulf and, after her return, she developed night 
sweats, massive weight loss, occasional intermittent diarrhea 
for the last few months, anorexia, neck and arm pains, short-
term memory loss, chronic fatigue, irregular menstrual 
cycles, dysmenorrhea, dyspareunia, breakthrough bleeding, 
frequent colds, breathing difficulty, multiple joint pain, 
intermittent rashes, and depression.  Examination was 
negative for a growth on the right eye.  The neck had some 
decreased range of motion and mild to moderate spasms.  The 
thyroid did not appear dilated, and no masses or bruits were 
found.  No abnormal masses were found on the breasts.  There 
was no cervical, axillary or inguinal adenopathy.  
Cardiovascular and pulmonary function were within normal 
limits.  There was full range of motion in the extremities, 
without evidence of atrophy, edema, or deformity.  There was 
tenderness of both knees, but no effusion.  There was also 
minor decreased range of back motion, with mild to moderate 
spasms.  No neurological deficits were found.  The impression 
was rule out thyroid disease, rule out ovarian problem with 
estrogen or progesterone deficiency, breast changes of 
unknown etiology, dysmenorrhea of unknown etiology, neck and 
back pain, exposure to numerous toxic chemicals, memory loss, 
intermittent rash, and diarrhea.  Labs, x-rays, and consults 
were planned.  X-rays were negative, along with a mammogram.  
A sinus x-ray revealed sinusitis.  A cervical smear showed 
inflammation and reactive changes, squamous metaplasia, but 
no malignant cells.

In August 1994, a series of VA examinations were conducted.  
On general examination, the appellant complained of joint 
pain in the arms, hands, shoulders and knee, which had its 
onset during service in the Persian Gulf War.  She further 
complained of weight loss, memory loss, frequent upper 
respiratory illness, irregular menstrual cycles, anxiety, 
depression, poor sleep, night sweats, loss of appetite, 
irregular bowel movements, loss of hair, headaches, and 
brittleness of teeth.  Examination was positive for evidence 
of weight loss.  She weighed 110 pounds, at 5 feet 4 inches 
tall.  Teeth appeared normal.  There were no abnormal 
cardiovascular, respiratory, digestive, or endocrinology 
findings.  The diagnoses were history of menstrual 
irregularity, history of weight loss, history continuing hair 
loss, history of gastrointestinal problems, and 
electrocardiographic findings for septal infarct of 
undetermined age.

On VA joint examination in August 1994, the appellant 
complained of multiple aches and pain with feelings of 
soreness, and stiffness of all the small joints of hands, 
fingers, thumbs, elbows, knees, and bottoms of the feet.  She 
reportedly first had medical care for this in late 1991 or 
early 1992, by a chiropractor and then a medical doctor.  She 
noted that thyroid testing was conducted, but was normal.  
Examination was unremarkable.  Carriage, posture and gait 
were normal.  History of left shoulder stain in service was 
noted.  Complaints of minor shoulder tenderness were 
reported.  The range of shoulder motion was 0 degrees on 
extension, 180 degrees on flexion, and 90 degrees on 
bilateral internal and external rotation.  The range of knee 
motion was from 0 to 140 degrees, bilaterally.  The appellant 
reported pain in the small joints of her hands.  There was no 
evidence of redness, swelling, deformity, instability, or 
abnormal motion in any of the joints.  Neurological 
examination was negative.  The diagnosis was arthralgias of 
multiple joints of undetermined etiology, within normal 
limits on examination and with normal x-ray findings.

On VA spine examination in August 1994, the appellant 
complained of soreness and tightness in the neck with spasms 
in the thoracic spine, but she denied limitation of motion.  
Clinical findings were unremarkable except for minor midline 
tenderness from T9-L4.  The range of lumbar motion was 85 
degrees on flexion, 25 degrees on extension, 40 degrees on 
bilateral bending, and 35 degrees on bilateral rotation.  The 
range of motion in the cervical spine was 30 degrees on 
flexion, 30 degrees on extension, 40 degrees on bilateral 
bending, and 55 degrees on bilateral rotation.  There was no 
evidence of tenderness, spasms, or deformity of the cervical 
spine.  There was no evidence of pain on motion.  The 
diagnoses were possible strain of lateral cervical muscles 
while in Saudi Arabia with normal findings on examination, 
moderate chronic lumbar strain, and possible minor kyphosis 
at T12-L2 of undetermined etiology.

X-ray studies of the lumbar spine, thoracic spine, shoulders, 
elbows, hands, knees, and feet were normal.  A mammogram of 
the breasts was normal.  An x-ray study of the sinuses 
revealed mild frontal and left maxillary sinusitis.

On VA psychiatric examination in August 1994, the appellant 
complained of depression, nervousness, tenseness, 
irritability, anger, and night sweats since 1991.  She 
further complained of recurrent memory difficulties, fatigue, 
loss of hair, joint and pain.  The examiner stated that "the 
patient is tense, irritable, depressed, [and] emotional" 
with chronic depression and anxiety.  He recommended a full 
physical work-up to rule out physical diseases such as 
hyperthyroidism or other organic problems that are 
contributing to her somatic complaints.  No psychiatric 
diagnosis was provided.

An August 1994 VA outpatient treatment note reflects a 
history of abnormal breast examination.

In November and December 1994, requests for clinic 
appointments were made for purposes of the Persian Gulf 
Registry.  It was noted in November 1994 that the appellant, 
age 30, had multiple problems, that included possible spousal 
abuse.

VA gynecological examination report dated December 1994 
reflects no abnormal findings.

In July 1997, a medical report dated November 1992 from 
Doctors Hospital was received showing that the appellant 
underwent a thyroid uptake and scan, which revealed 
borderline increase in iodine uptake.  The thyroid lobes were 
within normal limits in size.

In July 1997, private treatment records dated October through 
December 1992 from B. Herndon, D.O., were received.  These 
show that the appellant was seen for possible 
hyperthyroidism, chronic laryngitis, and dysphagia.

ANALYSIS

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(a), (b), (d) (1998).

With chronic diseases shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1998).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(d) (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (1998). Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3) (1998).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, headache, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
abnormal with loss, and menstrual disorders..  38 C.F.R. § 
3.317(b) (1998).

Establishing a well-grounded claim for service connection for 
a particular disability on a direct basis requires more than 
an allegation that the disability is service connected; it 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The kind of evidence needed to 
well ground a claim depends upon the nature of the issue 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient. However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Id. at 
93. The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has made clear that in order to 
establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service (this element 
usually requires VA to obtain and examine the veteran's 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A.  Service Connection Based on 38 C.F.R. § 3.317

The appellant seeks service connection based on 38 C.F.R. 
§ 3.317 for a disability or disabilities manifested by 
hearing loss, depression with anxiety, arthralgias, night 
sweats, headaches, lump(s) of the breast(s), and memory loss.  
However, she failed to present objective indications of 
chronic disability manifested by these symptoms and some of 
the arthralgias claimed are attributable to a known clinical 
diagnosis.  Therefore, the claims are not well grounded and 
compensation pursuant to 38 C.F.R. § 3.317 is not warranted.  
The Board observes that the claims for service connection on 
a direct basis are also not well grounded as either a current 
disability as provided by a medical diagnosis is not shown or 
there is an absence of a nexus, or link, between the 
appellant's period of service and the current disability as 
provided by competent medical evidence.  See Caluza supra.

Specifically, we note that hearing loss is not shown by the 
objective evidence of record and that, although some decibel 
loss was shown on an in-service audiogram, this was not shown 
to be outside the normal hearing limits.  No objective 
indications of chronic disability, either in the form of 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification, have been provided.  Also, the criteria for a 
hearing loss disability as defined by 38 C.F.R. § 3.385 are 
not met.  Therefore, the claim is not well grounded under 
38 C.F.R. § 3.317 and on a direct basis.

Regarding depression with anxiety and night sweats, we 
observe that service medical records are negative for 
psychiatric complaints or findings, including night sweats.  
The first documented complaints of psychiatric problems and 
night sweats were on the appellant's May 1994 claim for 
service connection.  However, she failed to present evidence 
showing treatment for psychiatric problems and night sweats, 
or other disability manifested by psychiatric problems or 
night sweats.  Additionally, while symptoms of depression 
with anxiety and complaints of night sweats were noted on VA 
psychiatric examination in August 1994, there was no 
diagnosis for any psychiatric disability or other finding of 
a chronic disability, undiagnosed or otherwise, which is 
manifested depression with anxiety and/or night sweats.  
Again, no objective indications of chronic disability, either 
in the form of objective medical evidence perceptible to a 
physician or other, non-medical indicators that are capable 
of independent verification, have been provided; also, a 
chronic psychiatric disability has not been shown.  
Therefore, the claim is not well grounded under 38 C.F.R. 
§ 3.317 and on a direct basis.

With respect to the claim of disability manifested by 
headaches, the evidence of record shows that the appellant 
first reported headache problems on her May 1994 claim for 
service connection.  Although a Persian Gulf Registry 
examination was conducted in July 1994 and multiple VA 
examinations were conducted in August 1994, a chronic 
disability manifested by headaches was not shown.  As the 
record stands, there are no objective indications of chronic 
disability, either in the form of objective medical evidence 
perceptible to a physician or other, non-medical indicators 
that are capable of independent verification; also, a chronic 
headache disability has not been shown.  Therefore, the claim 
is not well grounded under 38 C.F.R. § 3.317 and on a direct 
basis.

The Board notes that x-ray findings have been presented 
showing sinusitis and this diagnosis may be the cause of the 
appellant's headache complaints.  However, sinusitis is a 
diagnosed disorder and, therefore, it is not a disability 
amenable to service connection under 38 C.F.R. § 3.317 
(Compensation for certain disabilities due to undiagnosed 
disabilities).  As such, a claim for service connection for 
sinusitis under 38 C.F.R. § 3.317 would not be well grounded.  
Furthermore, as competent medical evidence has not been 
presented showing a nexus, or link, between the post-service 
diagnosis and the appellant's period of service, any claim 
for service connection for sinusitis on a direct basis at 
this time would not well grounded.

Concerning the claim of service connection for a disability 
manifested by lumps in the breasts, the Board acknowledges 
that the appellant was seen for a somewhat lumpy left breast 
in December 1983 and a lump of the right breast, described as 
a mobile node in the right axilla, in December 1991.  
However, there were no definite masses or findings outside 
the normal limits.  Post service examinations, Persian Gulf 
Registry examination in July 1994 and VA gynecological 
examination in December 1994, revealed no abnormal pathology 
of the breasts.  Additionally, a mammogram of the breasts was 
normal.  No objective indications of chronic disability 
manifested by breast changes, claimed as lumps, has been 
provided, either in the form of objective medical evidence 
perceptible to a physician or other, non-medical indicators 
that are capable of independent verification; also, competent 
evidence of a chronic disability of the breast has not been 
provided.  Therefore, the claim is not well grounded under 
38 C.F.R. § 3.317 and on a direct basis.

Regarding memory loss, we observe that service medical 
records are negative for memory loss complaints or findings.  
These records are also negative for abnormal neurological and 
psychiatric findings.  The first documented complaints of 
memory loss problems were on the appellant's May 1994 claim 
for service connection.  However, the subsequently received 
evidence of record fails to show a disability, diagnosed or 
undiagnosed, manifested by memory loss.  Absent objective 
indications of chronic disability, either in the form of 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification,  the claim for service connection under 
38 C.F.R. § 3.317 is not well grounded.  Similarly, absent 
evidence of any current disability, the claim is not well 
grounded when considered on a direct basis.

The appellant seeks service connection for a disability 
manifested by arthralgias of multiple joints.  We observe 
that the evidence of record shows complaints of arthralgia of 
the neck, shoulders, hands, elbows, knees, feet, and spine.  
Regarding those arthralgias of joints other than the spine, 
the evidence of record shows no complaints or findings for 
any current musculoskeletal disability or other disability.  
An undiagnosed disability requires objective indications of 
chronic disability, either in the form of objective medical 
evidence perceptible to a physician or other, non-medical 
indicators that are capable of independent verification.  
Objective indicators have not been presented.  Also, 
competent evidence of a chronic disability of the shoulders, 
hands, elbows, knees, and feet has not been provided.  
Therefore, the claim for arthralgia of these joint is not 
well grounded under 38 C.F.R. § 3.317 and on a direct basis.

Regarding joint pain of the spine, we note that this was 
diagnosed in August 1994 as possible cervical muscle strain, 
with normal current examination, moderate chronic lumbar 
strain, and possible minor kyphosis of T12-L2.  Arthralgia of 
the neck and back is not undiagnosed; also, there is 
competent evidence of record relating these findings to the 
appellant's period of service.  Therefore, the claim for 
service connection for arthralgia of the spine is not well 
grounded under 38 C.F.R. § 3.317 and on a direct basis.

The Board acknowledges the appellant's belief that she has a 
disability or disabilities manifested by the above addressed 
symptoms.  However, as a layman, she is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Additionally, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt supra. at 93; Tirpak supra. at 611.

B.  Service Connection on a Direct Basis:  Right Eye Growth

A review of the evidence of record fails to disclose any 
evidence of a right eye grown either in service or after 
service.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau supra. at 144.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza supra. at 
505.  The appellant has not met the first required element of 
a well grounded claim as she has failed to present competent 
medical evidence of the claimed disability.  While the 
appellant is certainly competent to identify for the record 
her symptoms, she is not competent to address a matter 
involving medical principles or medical diagnosis.  See 
Espiritu supra, at 494.  Therefore, absent evidence of the 
claimed disability, the Board finds that the claim for 
service connection for a growth of the right eye is not well 
grounded.
***
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statements of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of her application for 
the claim for service connection.


ORDER

Service connection for a disability manifested by hearing 
loss is denied.

Service connection for a disability manifested by depression 
with anxiety is denied.

Service connection for a disability manifested by arthralgias 
is denied.

Service connection for a disability manifested by night 
sweats is denied.

Service connection for a disability manifested by headaches 
is denied.

Service connection for a disability manifested by lumps in 
the breasts is denied.

Service connection for a disability manifested by memory loss 
is denied.

Service connection for a right eye growth is denied.


		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

